Case 8:19-bk-14714-CB        Doc 25 Filed 12/09/19 Entered 12/09/19 18:53:51                 Desc
                             Main Document     Page 1 of 39


  1   Robert P. Goe - State Bar No. 137019
      Charity J. Manee – State Bar No. 286481
  2   GOE FORSYTHE & HODGES LLP
      18101 Von Karman Avenue, Suite 1200
  3   Irvine, CA 92612
      rgoe@goeforlaw.com
  4   cmanee@goeforlaw.com
  5
      Telephone: (949) 798-2460
  6   Facsimile: (949) 955-9437
  7   Proposed Counsel for Meade Instruments Corp.
  8
  9                             UNITED STATES BANKRUPTCY COURT
 10                 CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION
 11
 12   In re:                                                Case No. 8:19-bk-14714-CB
 13   MEADE INSTRUMENTS CORP.,
                                                            Chapter 11
 14
 15                   Debtor and Debtor-in-                 OMNIBUS DECLARATION OF
                      Possession.                           VICTOR ANICETO IN SUPPORT OF
 16                                                         EMERGENCY MOTIONS
 17
                                                            Hearing Date: TBD
 18                                                         Time:         TBD
                                                            Courtroom: 5D
 19
 20
 21            I, Victor Aniceto, declare and state,
 22            1.     I am the President of Defendant Meade Instruments Corp. (“Debtor”) and have
 23   held this title since February 2015. I make this declaration in support of Debtor’s Emergency
 24   Motions (collectively, at times, the “Emergency Motions”). Except for those matters stated on
 25   information and belief, I have sufficient personal knowledge of the facts set forth herein that, if
 26   called as a witness, I could and would testify competently thereto.
 27            2.     Debtor commenced this case by filing a voluntary petition under chapter 11 of
 28   Title 11 of the United State Code (“Bankruptcy Code”) on December 4, 2019 (“Petition Date”).



                                                        1
Case 8:19-bk-14714-CB         Doc 25 Filed 12/09/19 Entered 12/09/19 18:53:51                Desc
                              Main Document     Page 2 of 39


  1           3.      As discussed herein, Debtor recently suffered a catastrophic (and I believe
  2   wrong) loss in litigation and was faced with premature and drastic collection efforts by the
  3   prevailing party to the litigation, a competitor of Debtor, that threatened to destroy Debtor’s
  4   business. These collection efforts and Debtor’s loss of this litigation were the prompting events
  5   for Debtor’s initiation of this case.
  6           4.      As discussed below, Debtor intends to take actions to set aside the jury verdict
  7   and judgment that Debtor anticipates being entered, and to promptly move forward with a plan
  8   of reorganization.
  9           A.      Debtor’s Business and Operations
 10           5.      Debtor was founded in 1972 and began as a mail order seller of small refracting
 11   telescopes and accessories. In 1976, Debtor started manufacturing its own products. In or about
 12   2008, Debtor moved its manufacturing operations to its Tijuana, Mexico facility, Meade
 13   Instruments Mexico S.DE R.L. DE C.V. (“Meade Mexico”), of which Debtor is the 97% owner,
 14   with the remaining 3% owned by Meade Instruments Holding Corp. (“Meade Holding”), a
 15   California corporation that is wholly owned by the Debtor.
 16           6.      Debtor currently leases premises at 27 Hubble, Irvine, CA 92618 (“Business
 17   Premises”) from The Irvine Company LLC at a monthly rate of $29,233.
 18           7.      Debtor’s manufacturing operations are conducted through Meade Mexico, which
 19   manufactured telescopes generate approximately 40% of Debtor’s total revenues.
 20           8.      The rest of Debtor’s revenues are generated by Debtor’s sales of telescopes,
 21   binoculars, spotting scopes, and other finished goods sourced from suppliers in Asia, including but
 22   not limited to Ningbo (defined below).
 23           9.      Debtor currently sells finished products to approximately 160 wholesale customers,
 24   including distributors, online retailers like Costco and Amazon, a global network of authorized
 25   Meade retailers, and others located on every continent.
 26           10.     Debtor does not maintain large stores of inventory and aims to efficiently tailor its
 27   manufacturing and inventory purchases to the prevailing level of demand in the market at any
 28   given time. As such, the greatest source of Debtor’s value is derived from its ongoing operations.



                                                         2
Case 8:19-bk-14714-CB        Doc 25 Filed 12/09/19 Entered 12/09/19 18:53:51                Desc
                             Main Document     Page 3 of 39


  1            11.   Debtor’s gross sales have been as follows:
  2                   2017                $12,601,019.00
  3                   2018                $12,356,656.86
  4                   2019                $13,560,249.29
  5            B.    Debtor’s Affiliates and Subsidiaries
  6            12.   Debtor is a wholly owned subsidiary of Sunny Optics, Inc. (“Optics”), a Delaware
  7   corporation.
  8            13.   The parent corporation of Optics is China-based Ningbo Sunny Electronic Co., Ltd.
  9   (“Ningbo”), of which Optics is a wholly owned subsidiary.
 10            14.   As noted above, Debtor also owns 97% of Meade Mexico and 100% of Meade
 11   Holding.
 12            15.   Debtor also wholly owns three defunct corporate entities that have not yet been
 13   dissolved: Meade Instruments Foreign Sales Corporation Limited, a Jamaican corporation, Meade
 14   Instruments (Guangzhou) Co., Ltd., a PRC limited liability company, and Simmons Outdoor
 15   Corp., a Delaware corporation.
 16            C.    The Orion Lawsuit and Earlier Unsuccessful Attempt to Acquire the Debtor.
 17            16.   Optronic Technologies, Inc., d/b/a Orion Telescopes & Binoculars (“Orion”) is a
 18   California based distributor of telescopes and longtime competitor of Debtor on the distribution
 19   side of Debtor’s business.
 20            17.   In early 2013, Meade became available for acquisition. Orion bid $4.5 million on
 21   Meade, but Meade announced that it had entered into a merger agreement with a third-party
 22   Jinghua Optics & Electronics. In the weeks following that announcement, Optics made an
 23   unsolicited bid of $5.5 million, which Meade accepted. Optics and Meade closed the sale on
 24   September 13, 2013. Orion complained in the Orion Lawsuit (defined below) that Defendants
 25   were responsible for its failed bid to acquire Debtor but this theory was rejected by the District
 26   Court.
 27            18.   In 2016, Orion initiated what would become an exceedingly expensive lawsuit
 28   (“Orion Lawsuit”) against Debtor, Optics and Ningbo in the United States District Court for the



                                                        3
Case 8:19-bk-14714-CB       Doc 25 Filed 12/09/19 Entered 12/09/19 18:53:51                Desc
                            Main Document     Page 4 of 39


  1   San Jose Division of the Northern District of California, Case No. 5:16-cv-06370 EJD.
  2          19.     In the Orion Lawsuit, Orion alleged anti-competitive and antitrust violations of
  3   federal and California law, as well as unfair business practices pursuant to California’s Business
  4   and Professions Code. Specifically, Orion alleged that (a) Ningbo, a manufacturer and distributor
  5   of consumer telescopes, conspired with one of its competitors, also a manufacturer and distributor
  6   of consumer telescopes, to fix prices, restrict output and allocate markets, (b) that Ningbo and
  7   another party that had previously settled monopolize, attempted to monopolized, and conspired to
  8   monopolize the supply and distribution markets for telescopes in the United States, and (3) that
  9   Ningbo’s 2013 acquisition of Meade violated Clayton Act § 7, which bars acquisitions that tend to
 10   create a monopoly.
 11          20.     After three extremely costly years of litigation (Debtor’s attorneys’ fees and costs
 12   have exceeded $9 million), on November 26, 2019, a jury verdict was issued in favor of Orion
 13   against all defendants jointly in the amount of $16.8 million, however, treble damages would be
 14   awarded pursuant to 15 U.S.C. § 15(a), bringing the joint and several liability under the impending
 15   judgment to $50,400,000.
 16          21.     Following issuance of the verdict, Orion immediately applied for a temporary
 17   protective order that, if granted, would effectively destroy Debtor’s business by preventing it from
 18   paying its foreign suppliers and creditors, including Ningbo, which supplies sixty-percent of
 19   Debtor’s inventory, and paying for its foreign operations, including its manufacturing operations
 20   in Mexico.
 21          22.      As such, Debtor required bankruptcy protection on an emergency basis in order to
 22   prevent Orion from effectively shutting Debtor down.
 23          23.     On the Petition Date, Optics filed a voluntary chapter 11 petition, also in the United
 24   States Bankruptcy Court for the Central District of California, Santa Ana Division, commencing
 25   the case entitled In re Sunny Optics, Inc., Case No. 8:19-bk-14711 CB. Shortly thereafter and on
 26   the same day, Debtor filed its voluntary chapter 11 petition.
 27          24.     Optics is a holding company with its sole asset being its 100% ownership of the
 28   Debtor. Optics was incorporated to effectuate the acquisition of the Debtor by Ningbo.



                                                        4
Case 8:19-bk-14714-CB        Doc 25 Filed 12/09/19 Entered 12/09/19 18:53:51                Desc
                             Main Document     Page 5 of 39


  1          25.     On December 5, 2019, partial judgment on the jury verdict was entered against
  2   Ningbo only, in the amount of $50,400,000, in light of the protection of the automatic stay in
  3   favor of Debtor and Optics.
  4          26.     Debtor vehemently disputes its liability to Orion. In the event the same judgment
  5   is also entered against Debtor, Debtor intends to file post-trial motions challenging the jury verdict
  6   and judgment and will appeal the judgment, if necessary.
  7          D.      Debtor’s Employees and Employee Benefit Obligations
  8          27.     Debtor has twenty-four employees, including myself. Each of Debtor’s employees
  9   plays a vital role in the successful functioning of Debtor’s business.
 10          28.     As of the Petition Date, wages had accrued to Debtor’s employees that remain
 11   unpaid. Debtor’s regular payroll period covering these wages began on November 24, 2019 and
 12   ends on December 7, 2019, with a usual pay date of December 13, 2019.
 13          29.     Excluding wages owed to me, Debtor’s payroll liability for this period is
 14   approximately $52,000.
 15          30.     Additional payment obligations will arise throughout this case, as employees take
 16   their pre-petition vacation time, sick time, and personal time. As of the Petition Date, Debtor’s
 17   employees are also owed accrued vacation in the total amount of $50,709.81. The full details of
 18   accrued benefits owing to Debtor’s employees are attached hereto as Exhibit “1” and are
 19   incorporated herein.
 20          31.     Debtor also maintains a health insurance plan for its employees with Blue Shield of
 21   California that is paid on a monthly basis. Nineteen (19) of Debtor’s eligible employees have
 22   opted for coverage under this plan. The monthly premium owing for health insurance premiums
 23   for December 2019 is $20,357.94.
 24          32.     On November 26, 2019, Debtor sent payment for the December premium.
 25   However, the check was not received by Blue Shield as expected and the payment remains in
 26   transit. Debtor requests authority for payment of the December premium including, if necessary,
 27   permission to reissue a check.
 28



                                                        5
Case 8:19-bk-14714-CB       Doc 25 Filed 12/09/19 Entered 12/09/19 18:53:51                 Desc
                            Main Document     Page 6 of 39


  1          33.     If the Court grants the Debtor’s Emergency Motion for Order Authorizing Payment
  2   of Pre-Petition Employee Wages and Benefits (“Employee Benefit Motion”), payment to any
  3   single employee will not exceed the priority limits provided for in Section 507(a)(4) and (5) of the
  4   Bankruptcy Code, and no payments will be made to me until an insider compensation request has
  5   been approved.
  6          34.     In compliance with Local Rule 2081-1, on behalf of the Debtor, I further represent
  7   as follows:
  8                  a. All the employees to be paid are still employed;
  9                  b. Debtor’s employees are absolutely essential to operations and Debtor’s
 10                      employees are unlikely to continue working for Debtor without payment of
 11                      their wages and benefits;
 12                  c. The procedures of allowing the Debtor to pay the aforementioned pre-petition
 13                      wages and benefits benefit the estate as they ensure that only priority creditors
 14                      are paid and that there is no hardship to the employees;
 15                  d. Debtor expects business to continue to improve, paving the way to satisfy a
 16                      chapter 11 reorganization;
 17                  e. The employees Debtor requests permission to pay in the Employee Benefit
 18                      Motion are not insiders;
 19                  f. The wages/benefit claims are all below the limits set forth in Section 507(a)(4)
 20                      and (a)(5) and to the extent they exceed those amounts, Debtor will cap
 21                      payments at the priority amounts; and
 22                  g. The payout of pre-petition wages and benefits will not render the estate
 23                      insolvent.
 24          E.      Debtor’s Utility Providers
 25          35.     In the ordinary course of business at the Business Premises, Debtor uses water,
 26   electricity, telecommunications and other services provided by Southern California Edison, Cox
 27   Communications, and Irvine Ranch Water District (the “Utility Providers”).
 28



                                                        6
Case 8:19-bk-14714-CB        Doc 25 Filed 12/09/19 Entered 12/09/19 18:53:51                Desc
                             Main Document     Page 7 of 39


  1          36.     Debtor’s average monthly cost to the Utility Providers is $5,000. True and correct
  2   copies of Debtor’s monthly utility bill statements for the Utility Providers are attached hereto as
  3   Exhibit “2” and are incorporated herein.
  4          37.     Prior to the Petition Date, the Debtor paid the Utility Providers timely and on a
  5   regular monthly basis. Debtor was not required to make any deposits with the Utility Providers in
  6   connection with establishing services.
  7          38.     Continued and uninterrupted utility service is essential to the Debtor’s ability to
  8   sustain its operations during its chapter 11 case. Any interruption of utility service would severely
  9   disrupt the Debtor’s business operations.
 10          F.      Debtor’s Secured Creditor and Creditor Body
 11          39.     Of the more than 100 creditors Debtor has, it’s only secured creditor is Sheppard,
 12   Mullin, Richter & Hampton LLP (“Sheppard Mullin”), which is a law firm that represents Debtor,
 13   Optics and Ningbo in the Orion Lawsuit. Sheppard Mullin filed a UCC-1 financing statement in
 14   Delaware on October 2, 2019 to perfect a lien against all of Debtor’s (“Sheppard Mullin Lien”).
 15   True and correct copies of Sheppard Mullin’s security agreement and UCC-1 financing statement
 16   are attached hereto as Exhibits “3” and “4”, respectively.
 17          40.     On October 3, 2019, Sheppard Mullin also caused the Sheppard Mullin Lien to be
 18   recorded by the Assignment Recordation Branch of the U.S. Patent and Trademark Office with
 19   respect to Debtor’s patents. A true and correct copy of the Notice of Recordation of Assignment
 20   Document is attached hereto as Exhibit “5” and incorporated herein.
 21          41.     Debtor owes approximately $2.7 million in attorney’s fees to Sheppard Mullin,
 22   which debt is the basis for the Sheppard Mullin Lien. Debtor anticipates that Sheppard Mullin
 23   will consent to its usage of Sheppard Mullin’s alleged cash collateral pursuant to Debtor’s budget
 24   for the next 90 days (13 weeks), a true and correct copy of which is attached hereto as Exhibit “6”
 25   and is incorporated herein.
 26   ///
 27   ///
 28



                                                        7
Case 8:19-bk-14714-CB   Doc 25 Filed 12/09/19 Entered 12/09/19 18:53:51   Desc
                        Main Document     Page 8 of 39
Case 8:19-bk-14714-CB   Doc 25 Filed 12/09/19 Entered 12/09/19 18:53:51   Desc
                        Main Document     Page 9 of 39




                   EXHIBIT 1




                   EXHIBIT 1
                                                                                                                                                                                      Health Totals



                                                                                                    Vacation hours                                Life Insurance
                                                                                                      owed as of      Vacation Liability as of Premium 100% Paid                                                                                                             Total
                        Employee            Hourly Wage         Annual Wage        Payroll Taxes   December 4, 2019      December 4th              by Employer                          ER Portion                        Workers Comp                                    Compensation
              Teresa        Aniceto     $           24.28   $         50,500   $          3,882             44.65              1,084.05                   659.10                                                      $            237.35                                  56,362.04
              Victor        Aniceto     $           88.94   $        185,000   $         14,243             64.00              5,692.31                 1,500.98                 $          2,772.96                  $            869.50                                 210,078.81
              Elizabeth     Atkinson    $           45.67   $         95,000   $          7,214             57.55              2,628.49                 1,239.94                 $            471.01                  $            446.50                                 107,000.16
              April         Bihum       $           24.00   $         49,916   $          3,740            123.69              2,968.27                   652.60                 $            295.40                  $            234.61                                  57,806.46
              Bryan         Cogdell     $           28.85   $         60,000   $          4,228            110.08              3,175.37                   783.12                 $            595.53                  $            594.00                                  69,375.82
              Gary          Creason     $           43.07   $         89,580   $          6,242            195.56              8,422.06                 1,142.18                 $            793.37                  $            886.85                                 107,066.68
              Jose Edward   Esquives    $           18.00   $         18,720   $          1,432               -                     -                        -                   $               -                    $            185.33                                  20,337.31
              Zachary       Foresta     $           22.00   $         45,760   $          3,432             46.62              1,025.64                   600.34                 $            288.37                  $            215.07                                  51,321.68
              Danielle      Hartman     $           20.00   $         41,600   $          2,875             18.47                369.30                   548.08                 $            332.13                  $            195.52                                  45,919.59
              Lenora        Hernandez   $           45.77   $         95,202   $          6,576             23.85              1,091.39                 1,246.44                 $          1,385.27                  $            352.25                                 105,853.79
              Jose          Lopez       $           18.00   $         37,440   $          4,019             85.60              1,540.76                   489.58                 $            924.63                  $          2,381.18                                  46,795.63
              Vincente      Macias      $           32.00   $         33,280   $          2,546               -                     -                        -                   $               -                    $            156.42                                  35,982.75
              Kevin         Meehan      $           42.00   $         43,680   $          3,018               -                     -                        -                   $               -                    $            432.43                                  47,130.72
              Jose          Montero     $           17.00   $         35,360   $          2,702             53.18                904.11                   463.32                 $            877.73                  $          2,248.90                                  42,555.89
              Nancy         Patrick     $           30.50   $         63,433   $          4,586             94.47              2,880.92                   802.62                 $            773.32                  $            234.70                                  72,710.11
              John          Piper       $           32.69   $         68,000   $          5,051             70.16              2,293.60                   887.64                 $            548.88                  $          4,324.81                                  81,105.81
              Wenjun        Qu          $           29.43   $         61,217   $          4,504             43.30              1,274.37                   802.62                 $            575.55                  $            606.05                                  68,979.83
              Juan          Rodriguez   $           24.00   $         49,920   $          3,496             95.27              2,286.43                   652.60                 $            757.28                  $          3,174.91                                  60,287.40
              Sara          Roe         $           44.21   $         91,962   $          6,913            135.68              5,998.75                 1,200.68                 $            662.66                  $            340.26                                 107,076.97
              Dustin        Seeger      $           25.48   $         53,000   $          4,059             35.74                910.68                   691.86                 $               -                    $            249.10                                  58,910.24
              Ivan          Vazquez     $           33.12   $         68,890   $          4,973             96.00              3,179.55                   874.38                 $            676.31                  $            682.01                                  79,274.87
              Lonnie        Wege        $           38.46   $         80,000   $          5,528             16.65                640.38                 1,044.16                 $          1,306.91                  $            376.00                                  88,895.45




EXHIBIT "1"
              Charles       Word        $           19.00   $         39,520   $          2,799             28.74                546.06                   522.08                 $            773.32                  $            146.22                                  44,306.58
              Qianli        Yu          $           27.04   $         56,243   $          3,740             66.47              1,797.29                   737.36                 $            633.05                  $            556.81                                  63,708.15
                                                                1,513,223.45         111,797.36          1,505.70             50,709.81                16,882.58                           15,443.68                            19,889.42                               1,728,842.74




                                                                                                                                                C:\Users\cmiller\AppData\Local\Microsoft\Windows\Temporary Internet Files\Content.Outlook\PED598QD\Meade Instruments - Total Compensation.xlsx
Case 8:19-bk-14714-CB   Doc 25 Filed 12/09/19 Entered 12/09/19 18:53:51   Desc
                        Main Document    Page 11 of 39




                   EXHIBIT 2




                   EXHIBIT 2
EXHIBIT "2"
EXHIBIT "2"
EXHIBIT "2"
EXHIBIT "2"
EXHIBIT "2"
EXHIBIT "2"
EXHIBIT "2"
EXHIBIT "2"
Case 8:19-bk-14714-CB   Doc 25 Filed 12/09/19 Entered 12/09/19 18:53:51   Desc
                        Main Document    Page 20 of 39




                   EXHIBIT 3




                   EXHIBIT 3
Case 8:19-bk-14714-CB   Doc 25 Filed 12/09/19 Entered 12/09/19 18:53:51   Desc
                        Main Document    Page 21 of 39




                                  EXHIBIT "3"
Case 8:19-bk-14714-CB   Doc 25 Filed 12/09/19 Entered 12/09/19 18:53:51   Desc
                        Main Document    Page 22 of 39




                                  EXHIBIT "3"
Case 8:19-bk-14714-CB   Doc 25 Filed 12/09/19 Entered 12/09/19 18:53:51   Desc
                        Main Document    Page 23 of 39




                                  EXHIBIT "3"
Case 8:19-bk-14714-CB   Doc 25 Filed 12/09/19 Entered 12/09/19 18:53:51   Desc
                        Main Document    Page 24 of 39




                                  EXHIBIT "3"
Case 8:19-bk-14714-CB   Doc 25 Filed 12/09/19 Entered 12/09/19 18:53:51   Desc
                        Main Document    Page 25 of 39




                                  EXHIBIT "3"
Case 8:19-bk-14714-CB   Doc 25 Filed 12/09/19 Entered 12/09/19 18:53:51   Desc
                        Main Document    Page 26 of 39




                                  EXHIBIT "3"
Case 8:19-bk-14714-CB   Doc 25 Filed 12/09/19 Entered 12/09/19 18:53:51   Desc
                        Main Document    Page 27 of 39




                                  EXHIBIT "3"
Case 8:19-bk-14714-CB   Doc 25 Filed 12/09/19 Entered 12/09/19 18:53:51   Desc
                        Main Document    Page 28 of 39




                                  EXHIBIT "3"
Case 8:19-bk-14714-CB   Doc 25 Filed 12/09/19 Entered 12/09/19 18:53:51   Desc
                        Main Document    Page 29 of 39




                                  EXHIBIT "3"
Case 8:19-bk-14714-CB   Doc 25 Filed 12/09/19 Entered 12/09/19 18:53:51   Desc
                        Main Document    Page 30 of 39




                   EXHIBIT 4




                   EXHIBIT 4
Case 8:19-bk-14714-CB   Doc 25 Filed 12/09/19 Entered 12/09/19 18:53:51   Desc
                        Main Document    Page 31 of 39




                                  EXHIBIT "4"
Case 8:19-bk-14714-CB   Doc 25 Filed 12/09/19 Entered 12/09/19 18:53:51   Desc
                        Main Document    Page 32 of 39




                   EXHIBIT 5




                   EXHIBIT 5
  Case 8:19-bk-14714-CB   Doc 25 Filed 12/09/19 Entered 12/09/19 18:53:51   Desc
                          Main Document    Page 33 of 39




OCTOBER 3, 2019
                                      PTAS

SHEPPARD, MULLIN, RICHTER & HAMPTON
LLP
333 S. HOPE ST., 43RD FLOOR
                                                     505704725
ATTN: J. CRAVITZ
LOS ANGELES, CA 90071



                    UNITED STATES PATENT AND TRADEMARK OFFICE
                  NOTICE OF RECORDATION OF ASSIGNMENT DOCUMENT

THE ENCLOSED DOCUMENT HAS BEEN RECORDED BY THE ASSIGNMENT RECORDATION BRANCH
OF THE U.S. PATENT AND TRADEMARK OFFICE. A COMPLETE COPY IS AVAILABLE AT THE
ASSIGNMENT SEARCH ROOM ON THE REEL AND FRAME NUMBER REFERENCED BELOW.

PLEASE REVIEW ALL INFORMATION CONTAINED ON THIS NOTICE. THE INFORMATION
CONTAINED ON THIS RECORDATION NOTICE REFLECTS THE DATA PRESENT IN THE PATENT
AND TRADEMARK ASSIGNMENT SYSTEM. IF YOU SHOULD FIND ANY ERRORS OR HAVE
QUESTIONS CONCERNING THIS NOTICE, YOU MAY CONTACT THE ASSIGNMENT RECORDATION
BRANCH AT 571-272-3350. PLEASE SEND REQUEST FOR CORRECTION TO: U.S. PATENT
AND TRADEMARK OFFICE, MAIL STOP: ASSIGNMENT RECORDATION BRANCH, P.O. BOX
1450, ALEXANDRIA, VA 22313.


RECORDATION DATE: 10/02/2019                 REEL/FRAME: 050609/0190
                                             NUMBER OF PAGES: 11

BRIEF: SECURITY INTEREST (SEE DOCUMENT FOR DETAILS).

DOCKET NUMBER:     000E-191681

ASSIGNOR:
  MEADE INSTRUMENTS CORP.                    DOC DATE: 08/01/2019

ASSIGNEE:
  SHEPPARD, MULLIN, RICHTER & HAMPTON
    LLP
  333 S. HOPE ST., 43RD FLOOR
  ATTN: RICHARD BRUNETTE
  LOS ANGELES, CALIFORNIA 90071

APPLICATION NUMBER: 09321482            FILING DATE: 05/27/1999
PATENT NUMBER: 6181726                  ISSUE DATE: 01/30/2001
TITLE: HIGH PERFORMANCE TELESCOPIC ETALON FILTERS

APPLICATION NUMBER: 09357583            FILING DATE: 07/20/1999
PATENT NUMBER: 6215802                  ISSUE DATE: 04/10/2001
TITLE: THERMALLY STABLE AIR-GAP ETALON FOR DENSE WAVELENGTH- DIVISION
        MULTIPLEXING APPLICATIONS


                                    EXHIBIT "5"
        CasePAGE
050609/0190  8:19-bk-14714-CB
                  2             Doc 25 Filed 12/09/19 Entered 12/09/19 18:53:51   Desc
                                Main Document    Page 34 of 39


     APPLICATION NUMBER: 09428866            FILING DATE: 10/26/1999
     PATENT NUMBER: 6392799                  ISSUE DATE: 05/21/2002
     TITLE: FULLY AUTOMATED TELESCOPE SYSTEM WITH DISTRIBUTED INTELLIGENCE

     APPLICATION NUMBER: 10357912            FILING DATE: 02/04/2003
     PATENT NUMBER: 7092156                  ISSUE DATE: 08/15/2006
     TITLE: AUTOMATED TELESCOPE ALIGNMENT AND ORIENTATION METHOD

     APPLICATION NUMBER: 10358754            FILING DATE: 02/05/2003
     PATENT NUMBER: 7079317                  ISSUE DATE: 07/18/2006
     TITLE: AUTOMATED TELESCOPE WITH DISTRIBUTED ORIENTATION AND OPERATION
             PROCESSING

     APPLICATION NUMBER: 10795167            FILING DATE: 03/05/2004
     PATENT NUMBER: 7054518                  ISSUE DATE: 05/30/2006
     TITLE: ETALON ASSEMBLY TUNED BY APPLYING COUNTERBALANCED COMPRESSION
             FORCES

     APPLICATION NUMBER: 10864134            FILING DATE: 06/09/2004
     PATENT NUMBER: 7209229                  ISSUE DATE: 04/24/2007
     TITLE: WAVELENGTH SELECTABLE SPECTROHELIOGRAPH

     APPLICATION NUMBER: 11110484                 FILING DATE: 04/20/2005
     PATENT NUMBER: 7482564                       ISSUE DATE: 01/27/2009
     TITLE: HIGH DEFINITION TELESCOPE

     APPLICATION NUMBER: 11110626                 FILING DATE: 04/20/2005
     PATENT NUMBER: 7339731                       ISSUE DATE: 03/04/2008
     TITLE: SELF-ALIGNING TELESCOPE

     APPLICATION NUMBER: 11123944            FILING DATE: 05/05/2005
     PATENT NUMBER: 7190515                  ISSUE DATE: 03/13/2007
     TITLE: SOLAR TELESCOPE WITH INTEGRATED ALIGNMENT MECHANISM

     APPLICATION NUMBER: 11123945                 FILING DATE: 05/05/2005
     PATENT NUMBER: 7149377                       ISSUE DATE: 12/12/2006
     TITLE: SOLAR TUNABLE FILTER ASSEMBLY

     APPLICATION NUMBER: 11123946            FILING DATE: 05/05/2005
     PATENT NUMBER: 7248405                  ISSUE DATE: 07/24/2007
     TITLE: RE-FOCUSING MECHANISM FOR IMAGING SYSTEM

     APPLICATION NUMBER: 29064480                 FILING DATE: 01/02/1997
     PATENT NUMBER: D392657                       ISSUE DATE: 03/24/1998
     TITLE: TELESCOPE

     APPLICATION NUMBER: 29095560                 FILING DATE: 10/26/1998
     PATENT NUMBER: D412920                       ISSUE DATE: 08/17/1999
     TITLE: TELESCOPE MOUNT

     APPLICATION NUMBER: 29101103                 FILING DATE: 02/25/1999
     PATENT NUMBER: D422610                       ISSUE DATE: 04/11/2000
     TITLE: AUTOMATED TELESCOPE

     APPLICATION NUMBER: 29101104                 FILING DATE: 02/25/1999
     PATENT NUMBER: D417881                       ISSUE DATE: 12/21/1999
     TITLE: AUTOMATED TELESCOPE


                                          EXHIBIT "5"
        CasePAGE
050609/0190  8:19-bk-14714-CB
                  3             Doc 25 Filed 12/09/19 Entered 12/09/19 18:53:51   Desc
                                Main Document    Page 35 of 39


     APPLICATION NUMBER: 29221401            FILING DATE: 01/14/2005
     PATENT NUMBER: D534194                  ISSUE DATE: 12/26/2006
     TITLE: EYEPIECE FOR OPTICAL INSTRUMENTS

     APPLICATION NUMBER: 29221446            FILING DATE: 01/14/2005
     PATENT NUMBER: D518079                  ISSUE DATE: 03/28/2006
     TITLE: EYEPIECE FOR OPTICAL INSTRUMENTS

     APPLICATION NUMBER: 29221495            FILING DATE: 01/14/2005
     PATENT NUMBER: D515603                  ISSUE DATE: 02/21/2006
     TITLE: EYEPIECE FOR OPTICAL INSTRUMENTS

     APPLICATION NUMBER: 61537026            FILING DATE: 09/20/2011
     PATENT NUMBER:                          ISSUE DATE:
     TITLE: APPARATUS AND METHODS FOR ELIMINATING IMAGE SHIFT IN TELESCOPES

     APPLICATION NUMBER: 61539848            FILING DATE: 09/27/2011
     PATENT NUMBER:                          ISSUE DATE:
     TITLE: SYSTEMS AND METHODS FOR CLOSED-LOOP TELESCOPE POINTING AND
             TRACKING



     ASSIGNMENT RECORDATION BRANCH
     PUBLIC RECORDS DIVISION




                                          EXHIBIT "5"
Case 8:19-bk-14714-CB   Doc 25 Filed 12/09/19 Entered 12/09/19 18:53:51   Desc
                        Main Document    Page 36 of 39




                                  EXHIBIT "5"
Case 8:19-bk-14714-CB   Doc 25 Filed 12/09/19 Entered 12/09/19 18:53:51   Desc
                        Main Document    Page 37 of 39




                   EXHIBIT 6




                   EXHIBIT 6
              Meade Instruments
              13 Week Cash Flow Projections
              As of December 8, 2019

                                                                            1              2              3              4              5               6                  7              8              9              10              11              12              13
                                                                 12/04/19       12/09/19       12/16/19       12/23/19       12/30/19        01/06/20           01/13/20       01/20/20       01/27/20       02/03/20        02/10/20        02/17/20        02/24/20
              Beg. Cash                                            146,334.58     352,986.45     251,981.72     266,566.55     295,674.17      513,788.06         435,857.53     520,848.59     480,482.37     570,169.07      568,110.95      604,555.02      641,958.52

              Receipts
                 AR Collections (Pre BK filing)                   206,651.87     132,189.98     279,746.84     214,456.68     393,372.89        113,154.06       269,905.39     154,395.08      92,882.24       10,727.88          542.77       7,217.78         6,110.35
                 AR Collections (Post BK filing)                                                                                                                                               172,282.70      195,500.00      195,500.00     195,500.00       161,500.00
                 Other Collections
                    Total Cash Receipts                           206,651.87     132,189.98     279,746.84     214,456.68     393,372.89        113,154.06       269,905.39     154,395.08     265,164.94     206,227.88      196,042.77      202,717.78      167,610.35

              Disbursements
                 Payroll/401K                                                     60,000.00                     60,000.00                           60,000.00                    60,000.00                      60,000.00                                       60,000.00
                 Health Insurance                                                                20,000.00                                                        20,000.00                                                     20,000.00
                 Other Employee Benefits                                           2,112.00                                        85.00
                 Workers Comp / Gen Liab Insurance                                                               4,300.00                                                         4,300.00                                                                       2,200.00
                 Rent (Irvine)                                                                                                 29,223.00                                                        29,223.00                                                       29,977.00
                 Utilities (Electricity & Water)                                                                 3,118.53                                                         3,000.00                                                       3,000.00
                                                                                                                                                                                                                                                                                                     Case 8:19-bk-14714-CB




                 Commissions                                                                                                                                                                    17,204.00                                                       14,212.00
                 Freight & Duty (Inbound & Outbound)                              30,315.04     144,000.00      23,940.00      23,940.00            23,940.00     23,940.00      23,940.00      23,940.00       23,940.00       23,940.00      23,940.00        23,940.00
                 IT Expenses                                                         766.50                      2,025.00                                                         2,025.00                                                      2,025.00
                 Tradeshow Expenses                                                                                                                                                                              4,000.00
                 Corp Tax                                                                                                       1,125.00                                                         1,125.00                                                        1,125.00
                 Phone and Internet (Sprint, Cox, TW)                              3,000.00                        184.71                            3,000.00                                                                    3,000.00
                 Office Maintenance                                                  700.00         141.01                        540.00               700.00                                                                      700.00
                 Office and Kitchen Supplies                                         100.00                                                            100.00                                                                      100.00
                 Shipping Supplies and Postage                                                    3,000.00                                                         3,000.00                                                                     3,000.00
                 Consultants (Wilfrido, Steve S, John, Pontus)                     2,112.00       9,836.00                                                         9,836.00                                                                     9,836.00
                 Goe Forsthe & Hodges LLP                                                                                       5,000.00             5,000.00      5,000.00       5,000.00       5,000.00        5,000.00        5,000.00       5,000.00         5,000.00
                 Grobstein Teeple LLP                                              2,500.00       2,500.00       2,500.00       2,500.00             2,500.00      2,500.00       2,500.00       2,500.00        2,500.00        2,500.00       2,500.00         2,500.00
                 Inventory Purchase                                               60,000.00      60,000.00      60,000.00      60,000.00            60,000.00     60,000.00      60,000.00      60,000.00       60,000.00       60,000.00      60,000.00        60,000.00
                 Misc. Expenses                                                   10,000.00      10,000.00      10,000.00      10,000.00            10,000.00     10,000.00      10,000.00      10,000.00       10,000.00       10,000.00      10,000.00        10,000.00
                                                                                                                                                                                                                                                                             Main Document




                 Funds for MX Operations                                          61,589.17      15,685.00      19,280.82      42,846.00            25,844.59     50,638.33      23,996.30      26,486.24       42,846.00       34,358.70      46,013.28        18,764.35


                    Total Disbursements                                 0.00     233,194.71     265,162.01     185,349.06     175,259.00        191,084.59       184,914.33     194,761.30     175,478.24     208,286.00      159,598.70      165,314.28      227,718.35




EXHIBIT "6"
              Ending Cash                                         352,986.45     251,981.72     266,566.55     295,674.17     513,788.06        435,857.53       520,848.59     480,482.37     570,169.07     568,110.95      604,555.02      641,958.52      581,850.52
                                                                                                                                                                                                                                                                                              Page 38 of 39
                                                                                                                                                                                                                                                                             Doc 25 Filed 12/09/19 Entered 12/09/19 18:53:51
                                                                                                                                                                                                                                                                                                     Desc




                                                                                                                                      Page 1 of 1
Case 8:19-bk-14714-CB          Doc 25 Filed 12/09/19 Entered 12/09/19 18:53:51                      Desc
                               Main Document    Page 39 of 39

                                        PROOF OF SERVICE OF DOCUMENT
  1
      I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
  2   address is: 18101 Von Karman Avenue, Suite 1200, Irvine, CA 92612

  3   A true and correct copy of the foregoing document entitled (specify): OMNIBUS DECLARATION OF
      VICTOR ANICETO IN SUPPORT OF EMERGENCY MOTIONS will be served or was served (a) on the
  4   judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

  5   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
      controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
  6   hyperlink to the document. On (date) December 9, 2019, I checked the CM/ECF docket for this bankruptcy
      case or adversary proceeding and determined that the following persons are on the Electronic Mail Notice
  7   List to receive NEF transmission at the email addresses stated below:

  8
             Frank Cadigan frank.cadigan@usdoj.gov
  9          Robert P Goe kmurphy@goeforlaw.com, rgoe@goeforlaw.com;goeforecf@gmail.com
             United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
 10
 11                                                      Service information continued on attached page

 12   2. SERVED BY UNITED STATES MAIL:
      On (date) December 9, 2019, I served the following persons and/or entities at the last known addresses in
 13   this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
      envelope in the United States mail, first class, postage prepaid, and addressed as follows: Listing the judge
      here constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the
 14
      document is filed.
 15
 16
                                                         Service information continued on attached page
 17
      3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL:
 18   (state the method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on
      (date) December 9, 2019, I served the following persons and/or entities by personal delivery, overnight mail
 19   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
      email as follows: Listing the judge here constitutes a declaration that personal delivery on, or overnight
 20   mail to, the judge will be completed no later than 24 hours after the document is filed.

 21        The Honorable Catherine Bauer, USBC, 411 West Fourth Street, Santa Ana, CA 92701

 22                                                      Service information continued on attached page

 23   I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 24    December 9, 2019          Susan C. Stein                              /s/Susan C. Stein
       Date                     Printed Name                                 Signature
 25
 26
 27
 28



                                                            9
